DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Zac Kelton on May 13, 2021.

The application has been amended as follows: 
1. 	(Currently Amended) A method comprising:
accessing a data structure that includes associations between (i) variable data fields in a data storage template and (ii) one or , wherein the database includes well related data;
based on the associations in the data structure, obtaining data from the databasethrough the multiple internal well-modeling applications
deriving data relevant to an external application from at least a first portion of the obtained data;
filling the variable data fields of the data storage template with the derived data and a second portion of the obtained data to generate a filled template;
generating a formatted template by formatting the filled template to provide compatibility with the external application, wherein formatting the filled template involves formatting the derived data and at least the second portion of the obtained data relevant to the external application;
sending the formatted 
receiving processing results from the external application, wherein the processing results are generated by the external application processing the formatted template; and
storing the processing results in the 
2. 	(Original) The method of claim 1, wherein formatting the derived data and the second portion of the obtained data comprises formatting the derived data and the second portion of the obtained data into extensible markup language ("XML").
3. 	(Currently Amended) The method of claim 2, wherein sending the formatted 
4. 	(Original) The method of claim 1, wherein formatting the derived data and the second portion of the obtained data comprises formatting the derived data and the second portion of the obtained data into well-site information transfer standard markup language ("WITSML").
5. 	(Currently Amended) The method of claim 4, wherein sending the formatted 
6. 	(Currently Amended) The method of claim 1, wherein formatting the derived data and the second portion of the obtained data comprises formatting the derived data and the second portion of the obtained data such that the formatted 
7.	(Currently Amended) The method of claim 1, wherein the data storage template was created at least in part with 
8. 	(Previously Presented) The method of claim 1, wherein obtaining the data comprises sending requests for different pieces of the data to the multiple internal well-modeling applications.
9. 	(Currently Amended) The method of claim 1, wherein storing the processing results comprises using at least one of the multiple internal well-modeling applications to import the processing results into the 
10. 	(Previously Presented) The method of claim 1, wherein the multiple internal well-modeling applications are selected from the group consisting of Compass, WellPlan, StressCheck, OpenWells, CasingWear, and Wellcat.
11. 	(Original) The method of claim 1, wherein the external application is selected from the group consisting of Well Barrier, Socrates, and Predict.
12.	 (Currently Amended) A system comprising:
one or more processor devices; and
one or more non-transitory computer-readable mediums including are executable by the one or more processor devices to perform operations comprising:

accessing a data structure that includes associations between (i) variable data fields in a data storage template and (ii) one or , wherein the database includes well related data;
based on the associations in the data structure, obtaining data from the databasethrough the multiple internal well-modeling applications
deriving data relevant to an external application from at least a first portion of the obtained data;
filling the variable data fields of the data storage template with the derived data and a second portion of the obtained data to generate a filled template;
generating a formatted template by formatting the filled template filled template involves formatting the derived data and the second portion of the obtained data[[.]];
sending the formatted template to the external application or a user of the external application;
receiving processing results from the external application, wherein the processing results are generated by the external application processing the formatted template; and
storing the processing results in the database.
13. 	(Canceled)
14. 	(Canceled)

16. 	(Canceled)
17. 	(Currently Amended) The system of claim 12, wherein the operations further comprise generating the formatted template by formatting the derived data and the second portion of the obtained data into extensible markup language ("XML"), wherein the formatted template is an XML file.
18. 	(Currently Amended) The system of claim 17, wherein the operations further comprise sending [[an]]the XML file to the external application or [[a]]the user of the external application, the external application being configured to generate the processing results based on the XML file.
19. 	(Currently Amended) The system of claim 12, wherein the operations further comprise generating the formatted template by formatting the derived data and the second portion of the obtained data into well-site information transfer standard markup language ("WITSML"), the formatted template being a WITSML file.
20. 	(Currently Amended) The system of claim 19, wherein the operations further comprise sending [[a]]the WITSML file to the external application or [[a]]the user of the external application, the external application being configured to generate the processing results based on the WITSML file.
21. 	(New) The system of claim 12, wherein obtaining the data comprises sending requests for different pieces of the data to the multiple internal well-modeling applications.

22. 	(New) The system of claim 12, wherein storing the processing results comprises using at least one of the multiple internal well-modeling applications to import the processing results into the database.




				*****


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/LESLIE WONG/Primary Examiner, Art Unit 2164